ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-10-04_ORD_01_NA_04_EN.txt. 222

SEPARATE OPINION OF JUDGE BEDJAOUI
[Translation]

To my regret, I was unable to vote in favour of the idea of giving a
hearing to the Republic of El Salvador.

As it had been shown to be impossible for the Court to proceed to a
separate examination, first of the question whether a hearing should be
held and, secondly, of that of the Application to intervene itself, it seemed
to me that under these circumstances a decision on the Application to
intervene would inevitably entail the same conclusion with regard to the
question of holding a hearing.

One cannot, at one and the same time, support the rejection of the
Application to intervene while agreeing to the holding of a hearing to
examine such an Application. Once the Court reached the conclusion that
the Application by El Salvador to intervene was inadmissible, to hold a
hearing became logically pointless, procedurally artificial and equivocal,
and dangerously likely to inspire El Salvador with vain hopes.

(Signed) Mohammed BEDJAOUI.

11
